DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 05/10/2021.  As directed by the amendment: claims 1 and 38 have been amended, no additional claims have been cancelled, new claims 45-47 have been added, and claims 5-8 and 23-36 remain withdrawn from consideration as being drawn to a nonelected invention. Thus, claims 1, 2, 38, 39 and 41-47 are presently examined in the current Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 38, 39 and 41-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim1, which sets forth the limitation of “the apex” on line 18; there is insufficient antecedent basis for this limitation in the claim.
Regarding claims 1 and 38, which, on the last line of both claims, set forth the parameter of “the vent device is free-standing when fully deployed in the branch artery” (emphasis added); however, this parameter is found to be confusing. It is not clear what exactly the term “free-standing” means, does it mean that it can remain deployed/expanded when fully deployed, or does it meant it is not attached/connected to the main tubular graft when fully deployed, or does it mean something completely different. It is also to be noted that the originally filed specification of the current application at hand is silent regarding the above mentioned term, and thus, does not aid in clarifying the parameter.  Therefore, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering the claims indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitation disclosed in claim 47 can be found on the last line of independent claim 1, from which claim 47 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 38 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 38 inferentially claims the body as part of the invention by positively reciting “the proximal end of the main tubular graft spans a branch of the main artery”, on lines 16-17.  In order to overcome this rejection, it is suggested the phrase “is configured to” be added after the word “graft” and the word “spans” be replaced with the word “span”.
Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 38, 39 and 41-47 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US PG Pub. 2005/0228484), hereinafter Stephens, in view of Von Oepen et al. (US PG Pub. 2007/0260217), hereinafter Von Oepen. 
Regarding claims 1, 38, 39 and 44-47, Stephens discloses an endovascular system for deployment at branched arteries, illustrated in Figure 1, comprising a main tubular graft (10) deployable within a main artery comprising a proximal open end (23), an opposed open distal end (19 – which is open to legs 14A & 16A) and a circumferential sealing member (22) disposed at a location near the proximal end, defining a proximal graft collar (26) portion disposed between the proximal end of the graft and the circumferential sealing member; and an anchoring member (25) securably attached to the proximal graft collar portion (26), wherein at least a portion of the anchoring member (26) is disposed beyond the proximal end (23) of the main graft; wherein, in a deployed configuration the proximal end (23) of the main tubular graft is configured to span a branch of the main artery such that the graft collar portion (26) is configured to cover or occlude at least a portion of the branch artery, illustrated in Figure 1; but does not teach a vent device deployable within a branched artery, from the main artery, comprising a main body having a stent-graft portion, an open end and an opposed proximal end comprising a terminal open-cage, lattice structure having at least two wires curved and intersecting at an apex to define an atraumatic end; and wherein the vent device is free-standing when fully deployed in the branch artery.
	However, Von Oepen discloses an endovascular system for deployment at branched arteries, in the same field of endeavor, comprising a main stent-graft (220) deployable within a main artery (42) and a vent device (120) deployable within a branched artery (44), from the main artery, illustrated in Figures 8H and 8I, wherein the vent device (120) comprises a main body (122) having a stent-graft portion, an open end (124) and an opposed proximal end (126), the proximal end (126) comprising a terminal open-cage, lattice structure having at least two wires (W1 & W2) curved and intersecting at an apex (A) to define an atraumatic end, illustrated in Figure 6 and modified figure 6, below, and wherein the vent device (120) is free-standing when fully deployed in the branch artery (44), illustrated in Figures 8H and 8I ([0056] – [0058] & [0065], Last 5 Lines).

    PNG
    media_image1.png
    583
    584
    media_image1.png
    Greyscale

	In view of the teachings of Von Oepen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the endovascular system of Stephens to comprise a vent device deployable, and free-standing when fully deployed, within a branch artery, branched from the main artery, comprising a main body, an open end and an opposed proximal end comprising a terminal open-cage, lattice structure having at least two wires curved and intersecting at an apex defining an atraumatic end, such that in a deployed configuration of the system, the apex of the atraumatic end is configured to push the graft collar, along a direction axial to the vent device, away from a wall of the main artery; in order to allow blood flow to the branch artery from the main artery. 
Regarding claims 2, 41 and 42, Stephens in view of Von Oepen disclose the endovascular system of claims 1 and 38, wherein Stephens further teaches the main tubular graft is an inflatable graft (via channels 21) and the circumferential sealing member (22) is a circumferential inflatable cuff, illustrated in Figure 1 (Stephens: [0048]).
Regarding claim 43, Stephens in view of Von Oepen disclose the system of claim 38, wherein the main graft (10) further comprises a stent (18), illustrated in Figure 2 (Stephens: [0047], Lines 1-4).

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 38 have been considered but are moot because the arguments do not apply to the current rejections presently used in the Office Action. Specifically, in response to Applicant’s amendments to independent claims 1 and 38, Examiner now cites the prior art of Von Oepen, in addition to the prior art of Stephens; rejecting independent claims 1 and 38, and those claims that depend from them, as being unpatentable over Stephens in view of Von Oepen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774